Citation Nr: 1613014	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for status post nasal fracture.

5.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated 70 percent disabling.

6.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was scheduled for a videoconference hearing in January 2016, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a skin disability and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for sinusitis has been raised by the evidence of record by the June 2013 VA examination report (with an August 2013 addendum opinion) indicating that the Veteran has sinusitis residual to his service-connected post nasal fracture disability.  The Board must consider all issues that are reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  The issue of entitlement to service connection for sinusitis has not, however, been adjudicated by the AOJ, and the Board therefore does not have jurisdiction over this issue.  See 38 C.F.R. § 20.101(a) (2015) (providing that VA decisions are subject to review on appeal by the Board).  Recent amendments to VA's regulations describe the specific and limited manner and methods by which a claim can be initiated and filed and do not specifically contemplate issues being raised by the record before the Board and the Board taking action to designate the issue as a claim and refer the matter to the AOJ.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  However, the amendments did not modify or remove 38 C.F.R. § 19.9(b) (2015), which provides that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction."  The Board therefore notes that it does not currently have jurisdiction over the issue of entitlement to service connection for sinusitis and refers this matter to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).


FINDINGS OF FACT

1.  In an unappealed July 1968 rating decision, the RO denied entitlement to service connection for a skin condition.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the July 1968 decision could reasonably substantiate the claim were the claim to be reopened, by triggering VA's duty to assist.

3.  The Veteran has tinnitus that is attributable to his active military service.

4.  Symptoms of the Veteran's nasal disability did not more nearly approximate a 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

5.  The symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas but do not more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The RO's July 1968 denial of service connection for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the July 1968 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a skin disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for an initial compensable rating for status post nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Code 6502 (2015).

5.  The criteria for an evaluation higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through notice letters dated in November 2008 and March 2009, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

Additionally, the Veteran was not afforded a VA psychiatric examination during the rating period on appeal.  As discussed below, the medical evidence of record is sufficient to decide the benefits requested by the Veteran with regard to the claim of a higher disability rating for PTSD.  The medical and lay evidence includes the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist with regard to the claims being decided herein.  

Request to Reopen Claim for Service Connection for a Skin Disability

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In a July 1968 rating decision the RO denied the Veteran's claim of entitlement to service connection for a skin condition on the basis that current skin condition was not incurred in or aggravated by military service.  At the time of the July 1968 denial, the evidence before the RO included service treatment records showing no treatment for a skin condition, a normal separation examination as well as a June 1968 VA skin examination noting diagnoses of dermatitis and erythematous of the skin.  The RO's denial was based on a lack of medical evidence during service and a lack of nexus between any current skin disability and in-service disease, injury, or event.  The Veteran was notified of the denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received more than one year following the July 1968 rating decision includes VA treatment records that show the Veteran was diagnosed and treated for psoriasis with flares to include psoriatic lesions on the thorax, abdomen, and other areas of the body on multiple occasions.  Significantly, the Court in Shade also held that in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Here, the additional skin diagnosis and the Veteran's testimony, viewed in combination with the diagnosis of skin disorders shortly after service, constitute additional evidence that could reasonably substantiate the claim if it reopened by triggering VA's duty to provide an examination as to the etiology of his skin disability as part of its duty to assist.  38 U.S.C.A. § 5103A(d).  The evidence is thus new and material and the criteria for reopening have therefore been met.  Reopening of the claim for entitlement to service connection for a skin disability is thus warranted.

Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has offered competent, credible testimony that he experiences tinnitus and has thus met the current disability requirement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition, the Veteran's statements that he experienced significant noise exposure during service is competent, credible, and consistent with the circumstances of his service, in particular his assignment to an infantry unit and his confirmed PTSD stressor of coming under mortar fire and rocket attacks.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record); see also March 2009 VA Audio Examination.  He has therefore met the in-service injury or event requirement.  

Finally, the Veteran has offered competent and credible testimony that he experienced tinnitus in and since service.  Although the March 2009 VA examiner opined that the Veteran's tinnitus was not related to service, the basis for this opinion was that the first documentation of tinnitus was many years after service.  The mere passage of time without medical evidence of a disorder is not dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Thus, the March 2009 VA examiner's opinion is of little, if any, probative weight.

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claims

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Status Post Nasal Fracture

The Veteran's nasal fracture is rated noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under Diagnostic Code 6502, applicable to deviation of septum, nasal (traumatic only), a 10 percent rating is warranted for 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

For the following reasons, the criteria for a compensable rating have not been met.

In June 2013 (with an August 2013 addendum) the Veteran underwent VA ear, nose, and throat (ENT) examination to determine the etiology of a nasal injury.  Following physical examination, the VA examiner diagnosed deviated nasal septum noting residuals of nasal injury to include septal perforation, partial right-sided nasal blockage, symptoms of mild chronic sinusitis, and step-off defect over the right nasal bone.  

The evidence in this case reflects that the Veteran has not had any obstruction of the nasal passages, and therefore is not entitled to an initial compensable rating for his nasal injury under Diagnostic Code 6502.  At June 2013 examination (with an August 2013 addendum), the Veteran described symptoms of nasal congestion, nasal pain, difficulty breathing through his right side, occasional nose bleeds, and headaches, but the examiner specifically found that there were no signs of nasal obstruction.  There was also no septal deviation due to trauma.

VA treatment records did not contain significantly different findings, and do not show that the Veteran had an obstruction in either nasal passage.  See Northport VA Medical Center treatment records.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The general rating formula for diseases of the nose is under 38 C.F.R. § 4.97.  A review of the schedule of ratings shows that the remaining diagnostic codes allowing for ratings for the nose are inapplicable.  Diagnostic Codes 6504-6524 (2015).  Moreover, to the extent that the Veteran's sinusitis is residual to his nasal fracture, that matter has been referred to the AOJ for appropriate action.

The above evidence reflects that the Veteran has not had obstruction of either nasal passage warranting an initial compensable rating under Diagnostic Code 6502.  The preponderance of the evidence is therefore against an initial compensable rating for status post nasal fracture and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

PTSD

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A total schedular rating of 100 percent requires:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Id.  
The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran seeks a higher disability rating in excess of 70 percent for PTSD.  Historically, the Veteran was initially diagnosed with PTSD during a July 1994 VA psychiatry examination.  In October 1994, the RO denied service connection for PTSD.  Thereafter, in April 2010, the RO granted service connection for PTSD and assigned a 50 percent disability rating effective March 10, 2003.  The effective date is the date the Veteran's claim was reopened.  In October 2011, the RO increased the disability rating from 50 percent to 70 percent effective January 22, 2007.  The effective date is the date in which the Social Security Administration (SSA) records show that the Veteran was determined disabled due to his service-connected PTSD disability.

For the following reasons, the criteria for a 100 percent rating have not been met.

VA treatment records and therapy reports contain evidence of symptoms and overall impairment that correspond to a 70 percent rating.  During the period on appeal, treatment reports show that the Veteran was diagnosed with major depressive disorder, panic disorder, and generalized anxiety disorder due to PTSD manifested by numerous symptoms, including visual delusions or hallucinations, anger, memory loss, hypervigilance, and the inability to establish and maintain effective relationships.  Additionally, the Veteran's GAF score ranged from 36 to 55, indicative of serious symptoms.  See Northport VA Medical Center treatment records; see also January 2007 VA Psychology Consultation Report; March 2007 VA Mental Status Examination.

VA therapy notes show the Veteran participated in weekly individual and group cognitive therapy and medication management to treat PTSD symptoms.  See also Vet Center therapy notes.  He endorsed symptoms to include irritability, insomnia, nightmares, suicidal ideation, isolation, and the inability to establish and maintain effective relationships to include problems functioning at work.  Additionally, the Veteran explained that he lived in the basement of his home because his PTSD symptoms such as increased anger and irritability have an effect on his relationship with his wife and daughter.  See Northport VA Medical Center treatment records.

VA treatment reports consistently note that the Veteran continued employment as a truck driver and school bus driver.  Id.; Vet Center therapy notes.  Additionally, a September 2003 VA psychiatry note shows the Veteran denied work problems.

A June 2004 VA psychiatry note shows the Veteran reported an incident when he experienced a flashback and thought that his wife was a woman from Vietnam because she was wearing a black outfit.  The Veteran explained that he grabbed a knife with intent to stab his wife.  His daughter calling out to him grasped his attention causing him to run away and lock himself in the basement.  See Northport VA Medical Center treatment records.

An October 2004 psychiatry note shows the Veteran and his wife reported to his mental health visit.  The Veteran's wife explained different instances when she witnessed the Veteran's PTSD symptoms since they married to include isolating himself in their basement, anger, and the inability to participate in family events to include festivities held on July 4th.  Id.

During the period on appeal, VA treatment records show that the Veteran has been shown to live a highly reclusive lifestyle and has minimal if any contact with family, to include his own wife and daughter of whom he resides.  According to treatment records and therapist reports, the Veteran's symptoms of sleep impairment, anger, unprovoked irritability, memory loss, and the inability to cope with stressful circumstances have remained unchanged.  Additionally, counseling reports indicate that the Veteran's PTSD symptoms prevented him from maintaining family and interpersonal relationships.  VA treatment records and therapy notes indicate that the Veteran had problems with impulse control, social comfort level, sleep patterns, judgment, and thinking.  Id.

The Board has also considered the October 2004 statement of the Veteran's wife.  The statement describes symptoms of the Veteran's PTSD that she has witnessed during their 26 years of marriage.  Particularly his social withdrawal, sleep difficulty and paranoia.  They are consistent with the observations noted on the VA treatment records.  His symptoms result in occupational and social impairment with deficiencies in most areas, which warrants a 70 percent disability rating.

A higher, 100 percent rating is not, however, warranted, because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  Although there were some delusions and hallucinations, they were not persistent, the Veteran was generally oriented throughout the appeal period, did not have severe memory loss, and was not totally impaired socially as indicated by his relationships noted above.  There was no neglect of his personal appearance and hygiene, as indicated in the criteria for a 70 percent rating, and there was no indication of symptoms approximating an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  Moreover, although the Veteran's PTSD renders him incapable of obtaining and maintaining substantially gainful employment, this does not equate or approximate the total social and occupational impairment required for a 100 percent rating under the general rating formula.  See October 2011 Rating Decision.  The preponderance of the evidence is thus against a higher, 100 percent rating, and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Similarly, the symptoms of the Veteran's status post nasal fracture are contemplated by the relevant criteria, and his sinusitis is being referred to the AOJ for appropriate action.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.


ORDER

The application to reopen a claim for service connection for a skin disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable rating for status post nasal fracture disability is denied.

Entitlement to an increased rating for PTSD, currently rated 70 percent disabling, is denied.


REMAND

As noted above, the Veteran has been diagnosed with a skin disability that may be associated with service.  A remand of this claim for a VA examination as to the nature and etiology of the Veteran's current skin disability is therefore warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
In addition, after a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for entitlement to service connection for bilateral hearing loss.

In March 2009, the Veteran underwent VA audiology examination to determine the nature and etiology of any bilateral hearing loss.  In the resulting report, the VA examiner noted that the audiological test results were unreliable and could not be used for rating purposes.  In so finding, the examiner noted indications of organic hearing and concluded that "although today's test results are considered unreliable, it is the opinion of this examiner that any organic hearing loss would not be the result of [the] veteran's military service based upon normal hearing thresholds 500-400Hz at the time of [the] veteran's separation physical."  

For the following reasons, the Board finds that additional VA medical examination is required.  The sole basis for the examiner's opinion was that hearing was normal on separation, and that is an insufficient basis on which the Board can rely to deny service connection.  The examiner provided no reason for rejecting the Veteran's lay testimony indicating that he suffered hearing loss subsequent to coming under mortar fire and rocket attacks, instead merely relying exclusively on the separation examination report.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).  Accordingly, on remand, the Veteran should be afforded another VA examination to determine the nature and etiology of any hearing disability.

Finally, on remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the claims for entitlement to service connection for a skin disability and bilateral hearing loss disability are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any current skin disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current skin disabilities, i.e., since the Veteran filed his application to reopen in April 2007.  Then, as to any such skin disability, the examiner whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's military service.

A complete rationale should accompany any opinion provided, to include consideration of the June 1968 VA examination.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion. 


2.  The Veteran must be afforded a VA audiological examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies should be accomplished.  

The examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current hearing loss had its onset during the Veteran's period of active service, that sensorineural hearing loss manifested within the first post service year, or that the hearing loss is otherwise related to service.  

The examiner must consider all of the evidence of record, to include the lay statements of record.  The opinion must be supported by a rationale taking into consideration the Veteran's claim of hearing loss onset in service and continuity of symptoms since service.

A full and complete rationale for all opinions expressed is required.

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


